DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/30/2019 and 9/3/2019 have been acknowledged, however a few items were lined through and not considered since at a minimum, no English translation was received.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/3/2017 and 2/27/2018.

Status of Application
Claims 1-2, 4-8, and 10-24 are pending. Claims 13-22 have been withdrawn due to an Election of Species. Claims 3 and 9 have been previously cancelled. Claims 23 and 24 have been added. Claims 1-2, 4-8, 10-12, and 23-24 have been examined. Claims 1, 7, and 23 are the independent claims. Claims 1 and 7 have been amended. This Final Office Action is in response to the “Amendments and Remarks” received on 9/8/2021.

Response to Arguments/Remarks
	With respect to Applicant’s “Amendments and Remarks” filed on 9/8/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections for Claims 1-2, 4-8, and 10-24 under 35 U.S.C. § 103 applicants “Amendment and Remarks” have been fully considered and were not persuasive. 
Applicant remarks “nothing in Miyazaki, whether taken alone or in a combination with other cited references, discloses or otherwise suggests determining "first degrees of collision risk between the peripheral objects by calculating a time-to-collision for a collision between two of the peripheral objects," and "second degrees of collision risk between the host vehicle and one or more of the peripheral objects by calculating a time-to-collision between each of the one or more peripheral objects and the host vehicle," as recited in claim 1” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It remains the Office stance that Rebhan clearly discloses calculating when other vehicles might collide, and based on their proposed collision, calculate future trajectories of the crashed vehicles, to avoid, and finally controlling own vehicle accordingly [Rebhan, ¶ 0012, 0067-0085, 0094-0100, 0102 and Figures 1-2].

Miyazaki, which is also a vehicle control system based on other vehicles possible collisions teaches “determining a first degree of collision between two other vehicles” when Miyazaki states that there will either be a collision or no collision. This degree of collision or no collision is clearly based on when vehicles trajectories, are forecasted into the future and when the trajectories overlap. Miyazaki further teaches “Then, based on the outer shapes of the surrounding vehicles at the same time, it is determined whether or not contact between the surrounding vehicles is unavoidable. When contact is inevitable, the contact location in the outer shape of the vehicle is specified using the shape data described above. When contact is inevitable, the vehicle speed at the time of contact is specified based on the “vehicle speed”, “acceleration” included in the travel information, and the time until contact is predicted” [Miyazaki, ¶ 0023-0034 and Figures 2-3]. 
Finally, Miyazaki teaches “it is determined whether or not the positions of the vehicle X and the vehicle Y after the contact affect the traveling of the host vehicle. Specifically, the determination is made based on whether or not a danger area exists on an extension line in the traveling direction of the host vehicle” and then “it is determined whether or not there is a sufficient distance to the positions of the vehicle X and the vehicle Y after contact. Specifically, this determination is based on the position of the host vehicle and the position of the dangerous area, and calculates the distance from the host vehicle to the dangerous area, and the calculated distance is preset according to the vehicle speed of the host vehicle” [Miyazaki, ¶ 0023-0034 and Figures 2-3], 
Applicant remarks “Miyazaki does not disclose or suggest whether there is a risk of collision but rather that the collision is necessarily impending” and the Office respectfully disagrees. Stating whether a collision will occur or will not occur is a degree of collision risk. Therefore some of the claim rejections for the claim rejections for Claims 1-2, 4-8, and 10-24 under 35 U.S.C. § 103 remain.
Applicant remarks “ determining whether a collision will occur by computing predicted trajectories at discrete time intervals is different from determining a time-to-collision for a collision between two of the peripheral objects” and the Office respectfully disagrees.
It remains the Office’s stance that this remark is a mischaracterization of how Miyazaki functions, when Miyazaki clearly states “n FIG. 3, for ease of explanation, 0.5 seconds and 1.0 seconds are used. However, in order to determine the contact of the outer shape, the predicted positions are calculated at finer intervals. Also good. Alternatively, in the third vehicle, the transmitted discrete predicted positions may be mathematically interpolated” [Miyazaki, ¶ 0023-0034 and Figures 2-3]. Therefore some of the claim rejections for the claim rejections for Claims 1-2, 4-8, and 10-24 under 35 U.S.C. § 103 remain.

It remains the Office’s stance that Solyom teaches using different types of steering and braking controls based on location of both vehicles while in motion and relative speed of both vehicles, while in motion and even states “At relatively low velocities it is usually better to brake, and at relatively higher velocities it is generally better to avoid collision by steering” [Solyom, ¶ 0009 -0012 and 0049-0053]. Therefore some of the claim rejections for the claim rejections for Claims 1-2, 4-8, and 10-24 under 35 U.S.C. § 103 remain.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
                                           Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 2, and 7-8 are rejected under 35 USC 103 as being unpatentable over Rebhan et al. (United States Patent Publication 2016/0059855) in view of Miyazaki et al. (Japanese Patent Publication 2010152656A), and in further view of Taguchi (United States Patent Publication 2009/0037088).
With respect to Claim 1: While Rebhan discloses “A vehicle control system comprising: omnidirectional sensors configured to sense distances and relative speeds between a host vehicle and peripheral objects” [Rebhan, ¶ 0007- 0010, 0067-0073 and Figures 1-2]; 
“and to transmit the distances and the relative speeds to an electronic control unit” [Rebhan, ¶ 0012, 0067-0085 and Figure 3]; 
“vehicle dynamics sensors configured to sense a driving speed of the host vehicle and to transmit the driving speed to the electronic control unit” [Rebhan, ¶ 0017, 0067-0085 and Figure 3]; 
“and the electronic control unit configured to receive sensing signals from the omnidirectional sensors and the vehicle dynamics sensors” [Rebhan, ¶ 0017, 0067-0085 and Figure 3]; 
“determine degrees of collision risk between the peripheral objects based on a time-to-collision for a collision between two of the peripheral objects” [Rebhan, ¶ 0012, 0067-0085, 0094-0100, 0102 and Figures 1-2];

“determine degrees of collision risk between the host vehicle and one or more of the peripheral objects by calculating a time-to-collision for a collision between each of the one or more peripheral objects and the host vehicle” [Rebhan, ¶ 0012, 0067-0085, 0094-0100, 0102 and Figures 1-2];
 “and determine whether to control the hose vehicle using one or both of a braking avoidance and a steering avoidance based on the determined degrees of collision risk between the one or more peripheral objects and the host vehicle” [Rebhan, ¶ 0099-0101];
	Rebhan does not clearly state out the TTC (Time to Collision) is being calculated with degrees of risk, rather than using TTC for collision avoidance is known, wherein distance and relative speed are common variables for the TTC calculation.
	Miyazaki, which is also a vehicle control system teaches “determine a first degrees of collision risk between the peripheral objects based on by calculating
a time-to-collision for a collision between two of the peripheral objects” [Miyazaki, ¶ 0023-0034 and Figures 2-3];
	“determine a second degrees of collision risk between the host vehicle and one or more of the peripheral objects by calculating a time-to-collision for a collision between each of the one or more peripheral objects and the host vehicle” [Miyazaki, ¶ 0023-0034 and Figures 2-3];
“determine whether to control the host vehicle using one or both of a braking avoidance and a steering avoidance based on the first degrees of collision risk and the second degrees of collision risk” [Miyazaki, ¶ 0023-0034 and Figures 2-3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Miyazaki into the invention of Rebhan to not only include using TTC when calculating collisions between vehicles and own vehicle as Rebhan discloses but 
Further, Taguchi, which is also a vehicle control apparatus that uses TTC further teaches “Utilizing the desirable headway time A, permissible shortest time to collision (TTC) B, and desirable acceleration/deceleration C of the other vehicle with respect to its nearby vehicle learned by the characteristic learning part 112, the unsafety degree computing part (risk degree estimating means) 114 computes the degree of unsafety D of the other vehicle. Specifically, the degree of unsafety D of the other vehicle is represented” [Taguchi, ¶ 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Taguchi into the invention of Rebhan to not only include using TTC when calculating collisions between other vehicles and own vehicle as Rebhan discloses but to also use TTC when calculating degrees of collision between other vehicles and own vehicle as taught by Taguchi with a motivation creating a more robust system and further “increasing safety” [Taguchi, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known 
With respect to Claim 2: While Rebhan discloses “The vehicle control system according to claim 1, wherein the electronic control unit is further configured to perform one or both of braking avoidance and steering avoidance based on the degrees of collision risk between the one or more peripheral objects and the degrees of collision risk between the one or more peripheral objects and the host vehicle” [Rebhan, ¶ 0017-0020, 0057, and 0102]; 
“upon determination of a collision situation between the peripheral objects” [Rebhan, ¶ 0017-0020 and 0067-0095 and Figures 1-2 and 4]; 
“and performs braking avoidance or steering avoidance” [Rebhan, ¶ 0017-0020 and 0067-0095 and Figures 1-2 and 4];
Rebhan not clearly state out the TTC (Time to Collision) is being calculated with degrees of risk, rather than using TTC for collision avoidance is known, wherein distance and relative speed are common variables for the TTC calculation.
	Taguchi, which is also a vehicle control apparatus that uses TTC further teaches “Utilizing the desirable headway time A, permissible shortest time to collision (TTC) B, and desirable acceleration/deceleration C of the other vehicle with respect to its nearby vehicle learned by the characteristic learning part 112, the unsafety degree computing part (risk degree estimating means) 114 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Taguchi into the invention of Rebhan to not only include using TTC when calculating collisions between other vehicles and own vehicle as Rebhan discloses but to also use TTC when calculating degrees of collision between other vehicles and own vehicle as taught by Taguchi with a motivation creating a more robust system and further “increasing safety” [Taguchi, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as collision avoidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 7-8: all limitations have been examined with respect to the system in claims 1-2. The method taught/disclosed in claims 7-8 can clearly perform on the system of claims 1-2. Therefore claims 7-8 are rejected under the same rationale.
Claims 4 and 10 are rejected under 35 USC 103 as being unpatentable over Rebhan et al. (United States Patent Publication 2016/0059855), in view of Miyazaki et al. (Japanese Patent Publication 2010152656A), in view of Taguchi (United States Patent Publication 2009/0037088) and in further view of Johnson et al. (United States Patent Publication 2014/0156157).
With respect to Claim 4: While Rebhan discloses possible collision times, Rebhan does not specifically state a degree of time.
Johnson, which is also a collision avoidance system teaches “The vehicle control system according to claim 3, wherein the electronic control unit determines that the occurrence of the collision situation between the peripheral objects, if the collision required time between the peripheral objects is shorter than a reference time to determine collision between the peripheral objects” [Johnson, ¶ 0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Johnson into the invention of Rebhan to not only include using sensor data to determine collision probabilities as Rebhan discloses but to also use time to collision data to determine possible collisions and further when a collision occurs as taught by Johnson with a motivation creating a more robust system [Johnson, ¶ 0013] and further uses known variables for collision determination, which saves time and money. Additionally, the claimed invention is merely a combination of old, well known elements such as collision avoidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claims 10: all limitations have been examined with respect to the system in claims 4. The method taught/disclosed in claims 10 can clearly perform on the system of claims 4. Therefore claims 10 is rejected under the same rationale.
Claims 5 and 11 are rejected under 35 USC 103 as being unpatentable over Rebhan et al. (United States Patent Publication 2016/0059855), in view of Miyazaki et al. (Japanese Patent Publication 2010152656A), in view of Taguchi (United States Patent Publication 2009/0037088), and in view of Takaki (United States Patent Publication 2020/0055495).
With respect to Claim 5: While Rebhan discloses “The vehicle control system according to claim 1, wherein, when the occurrence of the collision situation between the peripheral objects is determined” [Rebhan, ¶ 0017-0020 and 0074-0085]; 
“the electronic control unit performs braking avoidance or steering avoidance if times-to-collisions for the collisions between colliding peripheral objects and the host vehicle are shorter than a time” [Rebhan, ¶ 0017-0020 and 0074-0085]; 
Rebhan does not specifically state what thresholds are being compared.
Takaki, which is also a vehicle control system that calculates TTC teaches “the electronic control unit performs braking avoidance or steering avoidance if times-to-collisions for the collisions between colliding peripheral objects and the host vehicle are shorter than a time” [Takaki, ¶ 0142 and 0146].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 11: all limitations have been examined with respect to the system in claim 5. The method taught/disclosed in claim 11 can clearly perform on the system of claim 5. Therefore claim 11 is rejected under the same rationale.
Claims 6, 12, 23 and 24 are rejected under 35 USC 103 as being unpatentable over Rebhan et al. (United States Patent Publication 2016/0059855), in view of Miyazaki et al. (Japanese Patent Publication 2010152656A), in view of Taguchi (United States Patent Publication 2009/0037088), in further view of Takaki (United States Patent Publication 2020/0055495), and in further view of Solyom et al. (United States Patent Publication 2010/0070148).
With respect to Claim 6: While Rebhan discloses possible using steering and braking to control the vehicle to avoid collisions between the host vehicle and peripheral colliding objects, Rebhan does not specifically state when.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Solyom into the invention of Rebhan to not only include steering and braking to avoid collisions with colliding vehicles as Rebhan discloses but to also use different types of steering and braking based on location and speed as taught by Solyom with a motivation creating a better and more robust system [Solyom, ¶ 0009] and further uses known variables for collision determination, which saves time and money. Additionally, the claimed invention is merely a combination of old, well known elements such as collision avoidance and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of 
With respect to Claim 12: all limitations have been examined with respect to the system in claim 6. The method taught/disclosed in claim 12 can clearly perform on the system of claim 6. Therefore claim 12 is rejected under the same rationale.
With respect to Claims 23-24: all limitations have been examined with respect to the method in claims 7-8 and 10-12. The system taught/disclosed in claim 23-24 can clearly perform the method of claims 7-8 and 10-12. Therefore claims 23-24 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this l action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669